                 Case
               Case   17-1993, DocumentDocument
                    1:15-cv-01136-KBF   320-1, 10/13/2020,
                                                 547 Filed2950965,
                                                           10/13/20 Page1
                                                                     Page of 1 1
                                                                          1 of




MANDATE
                                                                                           N.Y.S.D. Case #
                            UNITED STATES COURT OF APPEALS                                 15-cv-1136(KBF)
                                          FOR THE
                                      SECOND CIRCUIT

              At a Stated Term of the United States Court of Appeals for the Second Circuit, held at the
     Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
     7 th day of November, two thousand nineteen.

     Before:     Dennis Jacobs,
                 Gerard E. Lynch,
                        Circuit Judges,
                 Lawrence J. Vilardo,
                        District Judge.*
     ________________________________
                                                          JUDGMENT
      The State of New York, The City of New York,
                                                          Docket Nos. 17-1993(L), 17-2107(XAP),
                    Plaintiffs - Appellees - Cross-       17-2111(XAP)
      Appellants,
                                                                    USDC SDNY
      v.                                                            DOCUMENT
      United Parcel Service, Inc.,
                                                                    ELECTRONICALLY FILED
                                                                    DOC #:   _________________
                    Defendant - Appellant - Cross-                               Oct. 13, 2020
                                                                    DATE FILED: ______________
      Appellee.
     _________________________________

             The appeals in the above captioned cases from a judgment of the United States District
     Court for the Southern District of New York were argued on the district court’s record and the
     parties’ briefs. Upon consideration thereof,

            IT IS HEREBY ORDERED, ADJUDGED and DECREED that the judgments of liability
     are AFFIRMED, the penalties under PHL § 1399-ll are AFFIRMED, the awards of damages
     under the CCTA and AOD are MODIFIED, and the imposition of penalties under the PACT Act
     are VACATED. The judgment of the district court, as so modified, is AFFIRMED.

                                                          For the Court:
                                                          Catherine O’Hagan Wolfe,
                                                          Clerk of Court




     _____________________________________________________________________
     * Judge Lawrence J. Vilardo, of the United States District Court for the Western District of New
     York, sitting by designation.



MANDATE ISSUED ON 10/13/2020
